OPINION BY PLATT, J.
Appellant, Samuel Barton Slocum, appeals from the judgment of sentence entered on February 28, 2012, following his jury conviction of concealment of the whereabouts of a child1 and corruption of minors-misdemeanor of the first degree.2 Appellant challenges the sufficiency of the evidence. We affirm.
The charges against Appellant, a Catholic priest living in Lewis Run, Pennsylvania, arose from his relationship with the victim, J.H., a minor who for years had lived adjacent to the church and rectory with his mother and younger brother.3 In 2010, J.H., then thirteen, began spending increasing amounts of his time in the rectory, almost daily, including some overnight visits. Mother, who had to work until eight every evening, was happy at first that J.H. had a place to go to after school. But this soon changed.
At that time Appellant, with the help of neighborhood boys, had designed and decorated a teenager-oriented pool room on an upper floor of the rectory, which he made available to the boys, including J.H. and his brother.4 The net effect was to make his home more inviting to J.H. and other minors. In an audio tape statement recorded by Pennsylvania State Police, and played to the jury at trial, Appellant conceded, with some hesitation, that he used the pool room to buy the friendship of the neighborhood boys, even though he agreed that their parents would not approve if they had known. (See Slocum Interview, 3/29/11, at 133) (“I think you’re right; yeah. That’s pretty much right; I bought them with little gifts and things like that and freedom. I think that’s pretty much what it was, I think.”). Appellant also conceded to the state police that the room was designed as a lounge for teenagers, not adults. (See id. at 176) (‘Yeah, probably, because they’re the ones that helped me make it.”).
Appellant also gave many expensive electronic presents to J.H. in particular, including two iPhones, an iPod, a laptop *274computer, and a video game player, as well as designer clothing and cologne. He paid J.H. $20.00 an hour for doing relatively routine chores around the rectory, even though he paid others $10.00 an hour. The two communicated regularly through text messages and Facebook.
Mother became concerned about the amount of time J.H. was spending at the rectory, especially after she caught him in several lies about his activities. She spoke with him about this, but he continued to spend most of his free time there. On one occasion, Mother caught the victim sneaking out of the house in the middle of the night to go to the rectory.
At trial, Mother testified that J.H. had been caught skipping school in late December. (See N.T. Trial, 1/16/12, at 104). On January 10, 2010, the victim claimed he was ill and did not want to go to school. Because of the December incident, Mother told him to go to school. Instead, J.H. sneaked over to the rectory and spent the entire day with Appellant. Appellant knew the victim was supposed to be at school but did not contact either the school or Mother.
Mother punished the victim for skipping school by grounding him, taking away his cell phones and the other electronic gifts Appellant had given him, and forbidding him from going to the rectory. She also informed Appellant, by letter of January 13, 2011, that the victim was not allowed in the rectory, telling him to contact her for confirmation if the victim claimed he had her permission.
Instead, without Mother’s knowledge, the victim used a second computer that Appellant gave him to maintain contact with him over Facebook. Because of the proximity of their homes, he was able to use Appellant’s wireless network. In their Facebook communications, Appellant told the victim he missed him and expressed his disapproval of Mother’s punishment.
In February 2011, in response to the victim’s increasingly disobedient behavior and in an attempt to separate him from Appellant, Mother sent him to stay with his grandparents. One day, instead of returning to his grandparents’ home after school as required, the victim went to visit Appellant. When J.H. did not return to his grandparents as expected, a flurry of phone calls ensued. Grandfather called Mother to see if she knew where J.H. was. Mother called Appellant, who first lied, saying he had not been home all day. However, by this time J.H. had returned and admitted to his grandparents that he spent the afternoon with Appellant, who gave him a ride back. When Mother called again, Appellant refused to say whether he had seen the victim that day. (See id. at 108). Mother told Appellant she did not want him to have any further contact with J.H. (See id.).
Shortly after, Mother saw the victim sneaking over to the church to retrieve a DS hand-held video game system that Appellant had purchased for him. Because of this, Mother told Appellant he was to have no contact with J.H. and that she was calling the bishop. (See id. at 11). The next morning Mother found a series of messages between Appellant and J.H. on various phones. She called the police.
After interviewing both Mother and the victim, Pennsylvania State Police obtained a search warrant for Appellant’s computers and similar items. While they were at Appellant’s home, he arrived. As already noted, he gave a lengthy statement to the state police. He admitted allowing the victim in his residence and concealing his whereabouts from his Mother, engaging in an inappropriate relationship with J.H., taking him and other boys out of town *275without informing their parents, and aiding J.H. in deceiving his Mother.
Following a trial, the jury convicted Appellant of the two offenses previously noted.5 The trial court also found Appellant guilty of corruption of minors as a summary offense. (See Appellant’s Brief, at 2); see also 18 Pa.C.S.A. § 6801(a)(2) (aiding or abetting truancy). On February 28, 2012, the trial court sentenced Appellant to an aggregate term of two years’ probation.6 The instant, timely appeal followed.7
On appeal, Appellant presents the following two questions for our review:
I. The verdict of guilty of concealment of the whereabouts of a child must be vacated where the child was never concealed by [Appellant], and where there was never any evidence that [Appellant] removed the child from his residence or failed to return him home? [sic]
II. Should the verdict of guilty of corruption of minors be vacated since the Commonwealth did not prove that [Appellant] encouraged or enticed the juvenile to disobey his parents and where acts of disobedience did not rise to the level of conduct prohibited by the corruption of minors statute?
(Appellant’s Brief, at vii).
Both of Appellant’s questions challenge the sufficiency of the evidence. Our standard of review for a challenge to sufficiency is well-settled.
The standard we apply when reviewing the sufficiency of the evidence is whether viewing all the evidence admitted at trial in the light most favorable to the verdict winner, there is sufficient evidence to enable the fact-finder to find every element of the crime beyond a reasonable doubt. In applying the above test, we may not weigh the evidence and substitute our judgment for the fact-finder. In addition, we note that the facts and circumstances established by the Commonwealth need not preclude every possibility of innocence. Any doubts regarding a defendant’s guilt may be resolved by the fact-finder unless the evidence is so weak and inconclusive that as a matter of law no probability of fact may be drawn from the combined circumstances. The Commonwealth may sustain its burden of proving every element of the crime beyond a reasonable doubt by means of wholly circumstantial evidence. Moreover, in applying the above test, the entire record must be evaluated and all evidence actually received must be considered. Finally, the trier of fact while passing upon the credibility of witnesses and the weight of the evidence produced is free to believe all, part or none of the evidence. Furthermore, when reviewing a sufficiency claim, our Court is required to give the prosecution the benefit of all reasonable inferences to be drawn from the evidence.
However, the inferences must flow from facts and circumstances proven in the record, and must be of such volume and quality as to overcome the presump*276tion of innocence and satisfy the jury of an accused’s guilt beyond a reasonable doubt. The trier of fact cannot base a conviction on conjecture and speculation and a verdict which is premised on suspicion will fail even under the limited scrutiny of appellate review.
Commonwealth v. Bostick, 958 A.2d 543, 560 (Pa.Super.2008), appeal denied, 604 Pa. 702, 987 A.2d 158 (2009) (quoting Commonwealth v. Smith, 956 A.2d 1029, 1035-36 (Pa.Super.2008) (en banc)).
In his first claim, Appellant argues “[tjhere was no evidence that [he] ever removed the juvenile from his residence” within the meaning of the statute and no evidence that he ever “acted with the intent to conceal [the victim’s] whereabouts from his parent, specifically his mother.” (Appellant’s Brief at 19) (internal quotation marks omitted). We disagree.
A person commits concealment of the whereabouts of a child when he or she:
... removes a child from the child’s known place of residence with the intent to conceal the child’s whereabouts from the child’s parent or guardian, unless concealment is authorized by court order or is a reasonable response to domestic violence or child abuse, commits a felony of the third degree. For purposes of this subsection, the term “removes” includes personally removing the child from the child’s known place of residence, causing the child to be removed from the child’s known place of residence, preventing the child from returning or being returned to the child’s known place of residence and, when the child’s parent or guardian has a reasonable expectation that the person will return the child, failing to return the child to the child’s known place of residence.
18 Pa.C.S.A. § 2909(a) (emphases added).
In this case, the evidence of record establishes that, in a letter dated January 13, 2011, from Mother to Appellant, Mother specifically informed Appellant that the victim was “grounded and not allowed at your house, so I would appreciate it if he was [sic] to sneak over, if you would send him home. If he says he’s allowed over, please call me ... and confirm it.” (N.T. Trial, 1/16/12, at 122). In his statement to the state police, Appellant admitted that, after he received the letter and during the time that the victim was supposed to go to his grandparents’ home after school, the victim came to his (Appellant’s) home and Appellant did not call Mother or send J.H. home as instructed by the letter. (See Slocum Interview, 3/29/11, at 2-3).
Viewed in the light most favorable to the Commonwealth as verdict winner, this evidence is more than sufficient to support a finding that Mother had a reasonable expectation that Appellant would return the victim to his place of residence and that Appellant did not do so.
Furthermore, as to intent, because Appellant did not promptly return J.H. to his grandparents’ home or call Mother, as she specifically requested in her letter, and in fact lied about it, the jury could properly infer that Appellant intentionally concealed J.H.’s whereabouts from Mother. Accordingly, viewing the evidence in the light most favorable to the Commonwealth as verdict winner under our standard of review, we conclude that the evidence was more than sufficient to convict Appellant of concealment of the whereabouts of a child. Appellant’s first claim fails.
In his second issue, Appellant claims that the evidence was insufficient to sustain his conviction of corruption of a minor. (See Appellant’s Brief, at 26-31). Again, we disagree.
Appellant acknowledges that there may have been issues about the appropriate*277ness of his actions, but maintains that “there was no evidence that [he] attempted to encourage the child to commit any crime, to violate his probation or parole or commit any act which the statute was designed to prohibit.” (Id. at 17). Appellant’s issue does not merit relief.
An individual commits the crime of corruption of minors when:
... Except as provided in subparagraph (ii), whoever, being of the age of 18 years and upwards, by any act corrupts or tends to corrupt the morals of any minor less than 18 years of age, or who aids, abets, entices or encourages any such minor in the commission of any crime, or who knowingly assists or encourages such minor in violating his or her parole or any order of court, commits a misdemeanor of the first degree.
[[Image here]]
(b) Adjudication of delinquency unnecessary. — A conviction under the provisions of this section may be had whether or not the jurisdiction of any juvenile court has attached or shall thereafter attach to such minor or whether or not such minor has been adjudicated a delinquent or shall thereafter be adjudicated a delinquent.
18 Pa.C.S.A. § 6301(a)(l)(i) and (b) (emphases added).
Our Supreme Court has explained:
The Commonwealth need not prove that the minor’s morals were actually corrupted. Rather, a conviction for corrupting morals will be upheld where the conduct of the defendant tends to corrupt the minor’s morals. The statute speaks to conduct toward a child in an unlimited variety of ways which tends to produce or to encourage or to continue conduct of the child which would amount to delinquent conduct.
Commonwealth v. Mumma, 489 Pa. 547, 414 A.2d 1026, 1030 (1980) (citations and quotation marks omitted) (emphasis added).
Similarly, this Court has explained that:
The statute requires that the knowing, intentional acts of the perpetrator tend to have the effect of corrupting the morals of a minor.
This court has visited the question of what constitutes “corruption” of a minor’s morals before. In Commonwealth v. Decker, 698 A.2d 99, 101 (Pa.Super.1997) [appeal denied, 550 Pa. 698, 705 A.2d 1304 (1998) ], we held that actions that tended to corrupt the morals of a minor were those that “would offend the common sense of the community and the sense of decency, propriety and morality which most people entertain.”
Commonwealth v. DeWalt, 752 A.2d 915, 918 (Pa.Super.2000) (emphasis in original, one citation omitted).8
Decker had explained that:
In deciding what conduct can be said to corrupt the morals of a minor, “ ‘[t]he common sense of the community, as well as the sense of decency, propriety and the morality which most people entertain is sufficient to apply the statute to each particular case, and to individuate what particular conduct is rendered criminal by it.’ ” Commonwealth v. Pankraz, 382 Pa.Super. 116, 121, 554 A.2d 974, 977 (1989), quoting Commonwealth *278v. Randall, 188 Pa.Super. 603, 138 A.2d 276 (1957), cert. denied, 355 U.S. 954, 78 S.Ct. 539, 2 L.Ed.2d 530 (1958). Furthermore,
Corruption of a minor can involve conduct towards a child in an unlimited number of ways. The purpose of such statutes is basically protective in nature. These statutes are designed to cover a broad range of conduct in order to safeguard the welfare and security of our children. Because of the diverse types of conduct that must be proscribed, such statutes must be drawn broadly. It would be impossible to enumerate every particular act against which our children need be protected. Commonwealth v. Todd, 348 Pa.Super. 453, n. 2, 502 A.2d 631, 635 n. 2 (1985), citing Commonwealth v. Burak, 232 Pa.Super. 499, 335 A.2d 820 (1975).
Decker, supra at 101.9
This Court has long recognized that:
It is obvious that the mandates of the statute are salutary measures designed to protect children. The ways and means by which the venal mind may corrupt and debauch the youth of our land, both male and female, are so multitudinous that to compel a complete enumeration in any statute designed for protection of the young before giving it validity would be to confess the inability of modern society to cope with the problem of juvenile delinquency. The general language of the statute, therefore, is not a valid objection to it on constitutional grounds. Unless words of such seeming generality as ‘moral’ and ‘immoral’ were valid in statutes, government itself would become impossible. Manifestly, there can be no objection to the use, in a statute, of words like ‘corrupt the morals’ or ‘tends to corrupt the morals of any child,’ which include many things, all of which are intended by the legislature to be covered; otherwise, there would be barred from statutory use such customary verbiage as ‘fraudulent,’ ‘due,’ ‘negligent,’ ‘arbitrary,’ ‘reasonable,’ etc.
Randall, supra at 280 (some internal quotation marks and citation omitted).
Similarly, this Court has more recently stated:
[Cjorruption of a minor can involve conduct towards a child in an unlimited *279number of ways. The purpose of such statutes is basically protective in nature. These statutes are designed to cover a broad range of conduct in order to safeguard the welfare and security of our children. Because of the diverse types of conduct that must be proscribed, such statutes must be drawn broadly. It would be impossible to enumerate every particular act against which our children need to be protected.
Commonwealth v. Barnette, 760 A.2d 1166, 1173 (Pa.Super.2000), appeal denied, 566 Pa. 634, 781 A.2d 138 (2001) (quoting Decker, supra at 101).
Here, Appellant argues that he never abetted or encouraged the victim to commit a delinquent act and that a child’s disobedience of his parent is not the kind of violation that the statute was intended to prevent. (See Appellant’s Brief, at 26-27).10 Appellant’s claim lacks merit.
Notably, a few pages later in the brief, Appellant concedes that “a charge of [c]or-ruption of [m]inors does not fail merely because the underlying act that the juvenile was involved in was not a specific criminal act.” (Id. at 30). In this respect, at least, Appellant is correct. As previously noted, the statute specifically states that a conviction for corruption of minors need not be predicated upon an adjudication of delinquency. See 18 Pa.C.S.A. § 6301(b).
Rather, as already noted, our Legislature has defined the offense of corruption of minors using three clauses separated by the disjunctive word “or;” the first clause prohibits “any act [which] corrupts or tends to corrupt the morals of any minor less than 18 years of age[.]” 18 Pa.C.S.A. § 6301(a)(l)(i) (emphases added).
Furthermore, in Decker this Court specifically held that there is no requirement of any underlying criminal activity in a corruption of minors charge. The Decker Court explained:
[W]hile it is true that generally a corruption of minors charge accompanies a more serious charge such as involuntary deviate sexual intercourse, statutory rape, indecent assault, etc., nowhere in the statute is there a requirement of such underlying criminal activity, nor will one find a prohibition against a charge of corruption of minors standing alone. Moreover, the statute states “by any act” not “by any criminal act.” The fact that a corruption of minors charge is generally coupled with additional underlying criminal activity is more a reflection of the usual application of the statute than it is legal precedent. We believe that if our legislators intended to require some underlying criminal activity as the basis for a corruption of minors charge, they would have written it into the statute.
Decker, supra at 100.
Therefore, our controlling authority has consistently recognized that the statute *280plainly provides with respect to the first alternative that one commits this offense if by any act, not any criminal act, he or she corrupts or tends to corrupt a minor. To ignore the independence of these clauses by requiring evidence of delinquent11 or criminal conduct would render the first clause meaningless.12
In this case, the relevant charge of corrupting the morals of a minor alleges that Appellant committed the offense by “enticing a 15-year-old juvenile male to disobey his parents [sic] through enticement and encouragement knowing he was not permitted to do so.” (Amended Criminal Information, 4/02/12, at unnumbered page 1). Appellant’s conduct is established in Face-book exchanges between him and his victim, read into the record at trial (as taken verbatim from the Commonwealth’s Brief):
At trial, several exchanges between Slocum and J.H. on Facebook were read into the record. In these exchanges, Slocum, a 59 year-old [C]atholic priest talks with J.H. a then 14/15 year-old boy who lives next door, enter[s] into conversations about several topics. J.H. testified that he has known Slocum for ten or eleven years (RR p. 8) and that he started seeing more of Slocum when he was 13 or 14 years old (RR. P. 10). J.H. testified, as has been previously outlined in this brief, about the expensive gifts and items that Slocum would give him as well as money for menial chores around the parish. J.H. and Slocum exchanged racist jokes (RR pp. 28-29). Slocum on January 18, 2011[,] tells J.H. that he received a letter from J.H.’s mother telling Slocum that J.H. is grounded and not to be at the rectory. Slocum then sends the contents of the letter to J.H. (RR pp. 29-30). Slocum later comments that:
I think you are punished way too much and I don’t think it’s fair, but I really don’t have anything to say about it. I know you put up with a lot at home[.] I want to be always there for you, if you need me. The reason I am going to send the letter back to your mom the way I did is I could never send you back home. You know I love you and would do anything I can to help. I don’t think you should let your mom or [J.H.’s younger brother] know when you have my laptop. You can always leave it in the church and get it when you come home. (RR p. 30).
Slocum goes on to say:
She will probably stop punishing you quicker [if] she thinks we’re not connected at all. If she finds that laptop, *281she will know we have been together ... I’m changing it because I couldn’t tell on you and I don’t feel comfortable talking to her. How did she find out you were at my house? We will have to be more careful in the future. I can’t wait until this is all over ... I am also going to say in the letter you have not been here since she started grounding you. (RR p. 31).
(Commonwealth’s Brief, at 7-8) (emphasis omitted).
The actions of Appellant are not in dispute. Therefore, the question of sufficiency for the corruption of minors conviction ultimately rests on whether Appellant’s actions were of a type that would offend “the common sense of the community and the sense of decency, propriety and morality which most people entertain.” DeWalt, supra, at 918.13
Under our standard of review, we conclude that the jury could properly decide that Appellant’s actions were of such a type. Viewed in the light most favorable to the Commonwealth, together with all reasonable inferences, there was more than sufficient evidence for the jury to convict Appellant of corruption of minors.14 See Bostick, supra at 560. Appellant’s second claim fails. Accordingly, we affirm the judgment of sentence.
Judgment of sentence affirmed.
DONOHUE, J., files a Concurring Opinion.

. 18 Pa.C.S.A. § 2909.


. 18 Pa.C.S.A. § 6301(a)(l)(i).


. The underlying facts and procedural history in this matter are taken, unless otherwise noted, from the trial court’s September 12, 2012 opinion, the notes of trial testimony of January 16 through 18, 2012, and Appellant’s recorded statement to the Pennsylvania State Police, which was presented in redacted format to the jury at trial.


.At trial, J.H. testified, and Pennsylvania State Police Trooper Daniel Woods substantially confirmed, that the room included a pool table, a big screen television, lounge chairs, a computer with unlimited Internet access, video gaming systems, board games, a "mini-fridge” beverage center, and a snack counter. (See N.T. Trial, 1/16/12, at 10; N.T. Trial, 1/17/12, at 10).


. The jury acquitted Appellant of interference with custody of children, and loitering and prowling at nighttime. (See Trial Court Opinion, 9/12/12, at 1).


. The court also directed, inter alia, that Appellant perform a hundred hours of community service, undergo a mental health evaluation, follow through with any recommended treatment, and pay restitution of $1,591.82 to Mother. The court did not impose any additional sentence for the conviction of corruption of minors as a summary offense. (See Order of Sentence, 2/28/12).


.Appellant filed a timely concise statement of errors complained of on appeal pursuant to Pa.R.A.P.1925(b) on April 4, 2012. The trial court filed an opinion on September 12, 2012. See Pa.R.A.P. 1925(a).


. The Concurrence states that the appellant in DeWalt was convicted of corruption of minors and indecent exposure. (See Concurrence, at 286 n. 6). For clarity and completeness we add that the convictions were vacated and reversed by this Court on appeal, with direction to the trial court to enter a judgment of acquittal on both charges. See DeWalt, supra, at 919. Accordingly, we are unable to accept the Concurrence’s conclusion that De-Walt supports its argument for the requirement of a predicate criminal act.


. The concurring opinion chides this Court for failing to recognize that Decker is “an anomaly.” (Concurring Opinion, at 283 n. 3). We respectfully disagree. On review, we find no controlling authority (or decision of any other kind) which reaches the same conclusion as the concurrence. To the contrary, the only "anomaly” in Decker is that the underlying corrupting conduct (sexual intercourse by 37 year-old man with 15 year-old minor he had just met, who was silent during the act) became criminal conduct four months later when the offense of statutory rape was amended. Recognizing that his conduct, which preceded the amendment, was not criminal at the time he committed it, Decker argued that because it was not, he could not be convicted of corruption of a minor, the identical argument urged in the concurrence. See Decker, supra at 100 (“In short, appellant contends that underlying criminal activity must be the requisite upon which a corruption of minors charge is placed.”); see also Concurrence, infra, at 281. The Decker Court rejected this claim, holding that under the statute and a long line of cited controlling authority, no underlying criminal act was required. See id. at 100-101. This Court is bound by existing precedent under the doctrine of stare decisis and continues to follow controlling precedent as long as the decision has not been overturned by our Supreme Court. See Dixon v. GEICO, 1 A.3d 921, 925-26 (Pa.Super.2010) (citing cases). The concurrence fails to explain how its assumption of a criminal act predicate can be reconciled with the "any act” language of the statute or with this long line of caselaw. The holding in Decker is still good law, not an "anomaly.”


. The concurring opinion asserts that this reference to Appellant’s argument is incorrect. (See Concurring Opinion, infra, at 281-82, n. 1). We are constrained to disagree. For clarity and completeness, we note that in pertinent part, in the paragraph preceding the language quoted in the concurrence, Appellant argues as follows:
However, since the evidence showed that the juvenile had a history of being disobedient to his mother and that the defendant never specifically encouraged or enticed the juvenile to be disobedient, the jury’s verdict of guilty of Corruption of Minors must be vacated....
Needless to say, the juvenile did not commit any crime, either as a conspirator, accomplice or accessory....
Accordingly, the only issues before this Court are (etc.).
(Appellant's Brief, at 26-27) (emphasis added). The quoted language in the argument tracks the summary language in the headnote. (See id. at 26).


. Moreover, we are concerned by the use of the term "delinquent” in this context. In the Juvenile Act, "Delinquent child” is statutorily defined as "A child ten years of age or older whom the court has found to have committed a delinquent act and is in need of treatment, supervision or rehabilitation.” 42 Pa.C.S.A. § 6302. Therefore, a child under ten years of age cannot commit a delinquent act as statutorily defined. Accordingly, to require evidence of a delinquent act or an attempt to commit a delinquent act by a victim to sustain a conviction for corruption of minors would result in the absurdity of excluding the youngest, most vulnerable children from the protection of the statute. See 1 Pa.C.S.A. § 1922(1) (“[T]he General Assembly does not intend a result that is absurd, impossible of execution or unreasonable.”); and (2) ("[T]he General Assembly intends the entire statute to be effective and certain.”).


. To vacate Appellant’s conviction because the victim did not engage in delinquent activity would also fail to "to give effect to all [the] provisions” of the corruption of minors statute. Commonwealth v. Velez, 51 A.3d 260, 266 (Pa.Super.2012) (citation omitted). Further, it is only the second alternative form of the offense in Section 630 l(a)( l)(i) which contains the "aids, abets, entices or encourages” language. 18 Pa.C.S.A. § 6301(a)(l)(i).


. We also note the trial court’s factual finding that ”[t]he pattern of lies and deceit was evidence of corrupted morals.” (Trial Ct. Op., at 7).


. The concurrence characterizes the defining language of the corruption of minors statute as "highly subjective.” (Concurrence, at 284-85, 285) It rejects the "common sense of the community” standard which, as we have documented in detail, has been accepted as controlling authority, and constitutional, for over half a century. It hypothesizes that our decision will allow "judges and juries to randomly criminalize perceived acts of impropriety.” (Id. at 286). We respectfully disagree. We decide this appeal under our standard of review, which views the evidence of record in the light most favorable to the Commonwealth as verdict winner, under controlling caselaw which continues to be binding precedent.